DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “…..an average of the elastic or storage compliance at a frequency of 10 rad/s and the elastic or storage compliance at a frequency of 100 rad/s to be less than 10-5 Pa-1….”. Claim 16 requires an average of the elastic or storage compliance at a frequency of 10 rad/s and the elastic or storage compliance at a frequency of 100 rad/s to be “at least” 10-5 Pa-1 while claim 26, which depends on claim 16, requires an average of the elastic or storage compliance at a frequency of 10 rad/s and the elastic or storage compliance at a frequency of 100 rad/s to be “less than” 10-5 Pa-1.  The scope of the claim is confusing given that it is not clear how the average elastic or storage compliance can be both “at least” 10-5 Pa-1 and “less than” 10-5 Pa-1.
Claim 27 recites “…..an average of the elastic or storage compliance at a frequency of 10 rad/s and the elastic or storage compliance at a frequency of 100 rad/s to be less than 10-5 Pa-1….”. Claim 16 requires an average of the elastic or storage compliance at a frequency of 10 rad/s and the elastic or storage compliance at a frequency of 100 rad/s to be “at least” 10-5 Pa-1 while claim 27, which depends on claim 16, requires an average of the elastic or storage compliance at a frequency of 10 rad/s and the elastic or storage compliance at a frequency of 100 rad/s to be “less than” 10-5 Pa-1.  The scope of the claim is confusing given that it is not clear how the average elastic or storage compliance can be both “at least” 10-5 Pa-1 and “less than” 10-5 Pa-1. Further, claim 27 is confusing since it is not clear if the recited elastic or storage compliance is for the multilayer film or the styrene-butadiene-styrene block copolymer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malfait et al. (EP 1312470 A1 cited in IDS), as evidenced by Gorka et al. (4,951,656).

Regarding claims 16-21, Malfait et al. disclose a heat sealable coextruded multilayer packaging film peelable on a variety of substrates (support layer) such as polyethylene, polypropylene, polyvinyl chloride, comprising at least one peelable layer (peelable seal layer) from a pre-compounded precursor formulation (polymer blend) comprising 50 to 80 wt% of ethylene homo/and or copolymer (i.e. polyethylene), 15 to 25 wt% of styrene homo or/and copolymer (i.e. polystyrene) and 5 to 20 wt% of thermoplastic elastomeric styrene-butadiene-styrene block copolymer (i.e. styrene-butadiene block copolymer) (see Abstract). The thermoplastic elastomeric styrene-butadiene-styrene block copolymer can be Finaprene 411 comprising 31 wt% of styrene (see paragraph 0029). As evidenced by Gorka et al., Finaprene 411 has a weight average molecular weight of 200,000 (see col. 4, lines 27-30). The styrene content and weight average molecular weight of Finaprene 411 (styrene-butadiene block copolymer) is identical to styrene content and weight average molecular weight of styrene-butadiene block copolymer utilized in the present invention (see paragraph 0075 of published application). Accordingly, styrene-butadiene block copolymer, i.e. Finaprene 411 is identical to the styrene-butadiene block copolymer utilized in the present invention. Therefore, it is inherent that the styrene butadiene block copolymer, i.e. Finaprene 411 of Malfait et al. is characterized by property as presently claimed. The peelable layer in the co-extruded multilayer film represents maximum 15% of the total thickness of the multilayer film (see col. 6, claim 5).

Regarding claims 24-25, Malfait et al. disclose the heat-sealable multilayer film as set forth above.
Malfait et al. do not explicitly disclose the peelable seal layer having clarity percentage and haze percentage as presently claimed. However, given that the peelable seal layer of Malfait et al. is identical to that presently claimed, it is inherent that the peelable seal layer of Malfait et al. has clarity percentage and haze percentage as presently claimed.

Regarding claims 26 and 27, Malfait et al. disclose the heat-sealable multilayer film as set forth above.
Malfait et al. do not explicitly disclose the peelable seal layer having presently claimed properties. However, given that the peelable seal layer of Malfait et al. is identical to that presently claimed, it is inherent that the peelable seal layer of Malfait et al. has presently claimed properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Malfait et al. (EP 1312470 A1 cited in IDS), as evidenced by Gorka et al. (4,951,656) as applied to claim 16 above, further in view of Carespodi et al. (EP 0258527 A1 cited in IDS).

Regarding claims 22 and 23, Malfait et al. disclose the heat-sealable multilayer film as set forth above. Malfait et al. do not disclose a thickness of the peelable seal layer as presently claimed.
Carespodi et al. disclose peelable film laminate comprising a heat sealable surface layer comprising polyolefin such as ethylene polymer and polyolefin thermoplastic elastomer such as styrene-butadiene rubber (see Abstract and page 3, lines 24-29 and lines 48-50), The heat sealable surface layer can have a thickness ranging from about 0.1 mil to about 5 mil, i.e. 2.54 to 127 microns (see page 4, lines 20-22). Thick heat sealable layers may adversely affect the susceptibility of the laminate to die cutting (see page 4, lines 20-22).
In light of motivation for using heat sealable surface later having thickness of about 0.1 mil to about 5 mil, i.e. 2.54 to 127 microns disclosed by Carespodi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use peelable layer having thickness of 2.54 to 127 microns in Malfait et al. in order to prevent adverse effect of the susceptibility of the laminate to die cutting, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that applicant traverses the rejection because there is no motivation for one skilled in the art to select the styrene- butadiene block copolymer of the invention according to the claimed rheological feature. This selection criteria is critical to obtaining the unexpected and substantial optical characteristic improvements.
In light of amendments, new grounds of rejections are set forth above. Therefore, contrary to applicant’s arguments, Malfait et al. does not only disclose a broad genus of styrene-butadiene block copolymers, but explicitly discloses and uses in the examples a specific species, Finaprene 411, that is identical to that used in the present invention. Therefore, it is inherent or obvious that the styrene butadiene block copolymer, i.e. Finaprene 411 of Malfait et al. is characterized by property (rheological feature) as presently claimed. Accordingly, given that styrene-butadiene block copolymer, i.e. Finaprene 411 of Malfait et al. meets rheological feature as presently claimed, substantial optical characteristic improvements will be expected in Malfait et al. similar to the present invention, absent evidence to the contrary.

Applicants argue that the examiner has indicated in the Office Action of September 9, 2022 (section 23) that the data given in the application is not persuasive in supporting an argument of non-obviousness because the data is not commensurate in scope with the scope of the present claims. The specific support layer (i) and the specific peelable blends (ii) are pointed to as not covering the claimed ranges. However, the Applicant notes that these factors ((i) and (ii)) are not the portion of the claimed invention that is critical to the obtained results. As stated in the application, the selection of the styrene butadiene copolymer based on specific rheological conditions is the critical factor in obtaining superior optical characteristics, and this effect is demonstrated in the Examples and Comparative Examples. The data given in the application support the criticality of the selection criteria in obtaining superior optical characteristics of the film. The evidence offers 3 styrene butadiene copolymers that fall into the rheological criteria range, and 2 styrene butadiene copolymers that do not meet the criteria range. The substantial effect that the selection criteria has on the haze and clarity is shown by the data supplied.
As noted above, Malfait et al. discloses styrene-butadiene block copolymer, i.e. Finaprene 411 identical to the styrene-butadiene block copolymer utilized in the present invention. Therefore, it is inherent or obvious that the styrene butadiene block copolymer, i.e. Finaprene 411 of Malfait et al. is characterized by property (rheological feature) as presently claimed. Accordingly, given that styrene-butadiene block copolymer, i.e. Finaprene 411 of Malfait et al. meets rheological feature as presently claimed, superior optical characteristics will be expected in Malfait et al. similar to the present invention, absent evidence to the contrary.
Further, given that Malfait et al. is now used to meet the claims under 35 USC 102, the data is not persuasive.  As cited in MPEP 2120.01 and 2152.06, it is noted that a rejection based on 35 USC 102(a)(1) or 102(a)(2) can only be overcome by (a) persuasively arguing that the claims are patentably distinguishable from the prior art, (b) amending the claims to patentably distinguish over the prior art, (c) submitting a benefit claim under 35 USC 119(e) or 120, (d) submitting and perfecting a claim to priority under 35 USC 119(a)-(d), (e) filing an affidavit or declaration under 37 CFR 1.130, or (f) establishing common ownership or establishing evidence of a Joint Research Agreement to overcome a 35 U.S.C. 102(a)(2)  rejection. As can be seen, comparative data is not sufficient to overcome an anticipatory rejection under 35 USC 102(a)(1) or 102(a)(2).
Further, even if the data were considered, regarding (i) and (ii), it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “these factors ((i) and (ii)) are not the portion of the claimed invention that is critical to the obtained results” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Applicants argue that Carespodi does not correct the defect of the rejection of Claim 16.
However, note that while Carespodi do not disclose all the features of the present claimed invention, Carespodi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely thickness of peelable seal layer, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787